PER CURIAM.
Appellant entered a plea of guilty to the offense of grand larceny. The circuit court minute book reflects the judgment and sentence of the court that appellant be committed to the custody of the Director of the Department of Offender Rehabilitation of the State of Florida for a period of three years. The minute book further reflects that the appellant was to be given 85 days credit for jail time served in the county jail of Bay County, Florida.
The “Uniform Commitment to Custody of Division of Corrections” reflects that the sentence imposed for the aforementioned offense was three years, without reference to any credit for jail time. The Uniform Commitment to Custody of Division of Corrections is erroneous in that it purports to deprive appellant of the 85 days jail time required under F.S. 921.161. This case is analogous to Duncan v. State, 354 So.2d 451 (Fla. 1st DCA 1978).
Therefore, the judgment and sentence, as reflected in the circuit court minute book are affirmed, and the cause is remanded to the trial court to correct the erroneous sentence which is reflected in the Uniform Commitment to Custody of Division of Corrections. Appellant need not be present for that purpose.
McCORD, C. J., and BOYER and MELVIN, JJ., concur.